Roberts, C. J.
This is writ of error to revise a decision of-the District Court, dismissing Smith from the administration of the estate of Forsyth and wife. The party did not give notice of appeal when the order dismissing him was entered, nor did he take any steps to obtain an appeal or review of the matter decided, as contemplated by the statute in such a case. (Paschal’s Digest, pages 1185-6, Articles 5783 to 5791.)
We are of opinion that a writ of error is not a remedy for such a case, and therefore it it is dismissed upon motion for defendant in error.
Dismissed.